Name: Commission Regulation (EEC) No 699/79 of 6 April 1979 amending for the third time Regulation (EEC) No 2821/78 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 87/20 Official Journal of the European Communities 7 . 4 . 79 COMMISSION REGULATION (EEC) No 699/79 of 6 April 1979 amending for the third time Regulation (EEC) No 2821 /78 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States tenderers who may so wish to stagger acceptance and transfer under the conditions laid down by the award ; whereas , in order to ensure that the transfer operation is staggered to some extent , the deadline set for the second transfer operation should now be deferred to 1 September 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The two indents of Article 1 (2) of Regulation (EEC) No 2821 /78 are replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1763/78 of 25 July 1978 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3 ), and in particular Article 1 (3 ) thereof, Whereas, according to the first indent of Article 1 (2) of Commission Regulation (EEC) No 2821 /78 (4 ), as last amended by Regulation (EEC) No 486/79 (5 ), an initial transfer of 20 000 tonnes of skimmed-milk powder from the German intervention agency must be carried out before 1 April 1979 ; whereas, owing to a delay in the completion of the tendering procedure , it is appropriate to defer this date to 1 June 1979 ; whereas deferring this date enables account to be taken of transport difficulties and enables successful  20 000. tonnes, before 1 June 1979 ,  20 000 tonnes, before 1 September 1979 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 204, 28 . 7 . 1978 , p. 8 . O OJ No L 334, 1.12. 1978 , p. 61 . (5 ) OJ No L 64-, 14 . 3 . 1979 , p. 52 .